Exhibit 10.6

[FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT (TIME

VESTED AND DOUBLE TRIGGER)]

RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG, INC.,
2004 OMNIBUS INCENTIVE COMPENSATION PLAN dated as of «Month» «Day», «Year»,
between DreamWorks Animation SKG, Inc. (the “Company”), a Delaware corporation,
and «First» «Last».

This Restricted Stock Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award of «Restricted_Shares» restricted stock
units (the “Award”) that are subject to the terms and conditions specified
herein (“RSUs”) and that are granted to you under the DreamWorks Animation SKG,
Inc. 2004 Omnibus Incentive Compensation Plan (the “Plan”). This Award
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to you, subject to the terms of this Award Agreement, a
share of the Company’s Class A Common Stock, $0.01 par value (a “Share”), as set
forth in Section 3 below.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern. In the event of any conflict
between the terms of this Award Agreement and the terms of any individual
employment agreement between you and the Company or any of its Affiliates (an
“Employment Agreement”), the terms of your Employment Agreement will govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Cause” (a) shall have the meaning set forth in your Employment Agreement or
(b) if there is no definition set forth in your Employment Agreement or if you
do not have an Employment Agreement, shall mean the occurrence of any of the
following events:

(i) your fraud, misappropriation, embezzlement or misuse of funds or property
belonging to the Company;



--------------------------------------------------------------------------------

(ii) your failure, following notice from the Company, to substantially perform
your duties to the Company (other than as a result of incapacity due to physical
or mental illness);

(iii) your conviction of, or entry of a plea of guilty or nolo contendre to, a
felony or a crime involving moral turpitude;

(iv) any willful act, or failure to act, by you in bad faith to the material
detriment of the Company; or

(v) your material non-compliance with established Company policies and
guidelines (after which you have been informed in writing of such policies and
guidelines and you have failed to cure such non-compliance).

“Change of Control” (a) shall have the meaning set forth in your Employment
Agreement or (b) if there is no definition set forth in your Employment
Agreement or if you do not have an Employment Agreement, shall mean the
occurrence of either of the following events:

(i) during any period of 14 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board of
Directors of the Company (the “Board”); provided, however, that any individual
becoming a director subsequent to the first day of such period whose election,
or nomination for election, by the Company’s stockholders was approved by a vote
of at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as such term is used in Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (each, a
“Person”), in each case other than the management of the Company, the Board or
the holders of the Company’s Class B common stock par value $0.01;

(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of Company to an entity that is not an affiliate (a “Sale”), in
each such case, if such Reorganization or Sale requires the approval of the
Company’s stockholders under the law of the Company’s jurisdiction of
organization (whether such approval is required for such Reorganization or Sale
or

 

2



--------------------------------------------------------------------------------

for the issuance of securities of the Company in such Reorganization or Sale),
unless, immediately following such Reorganization or Sale, (1) all or
substantially all the individuals and entities who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act (or a successor
rule thereto)) of the securities eligible to vote for the election of the Board
(“Company Voting Securities”) outstanding immediately prior to the consummation
of such Reorganization or Sale beneficially own, directly or indirectly, more
than 50% of the combined voting power of the then outstanding voting securities
of the corporation resulting from such Reorganization or Sale (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all the Company’s assets either directly or
through one or more subsidiaries) (the “Continuing Corporation”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding Company Voting
Securities (excluding any outstanding voting securities of the Continuing
Corporation that such beneficial owners hold immediately following the
consummation of the Reorganization or Sale as a result of their ownership prior
to such consummation of voting securities of any company or other entity
involved in or forming part of such Reorganization or Sale other than the
Company), (2) no Person (excluding (x) any employee benefit plan (or related
trust) sponsored or maintained by the Continuing Corporation or any corporation
controlled by the Continuing Corporation, (y) Jeffrey Katzenberg and (z) David
Geffen) beneficially owns, directly or indirectly, 40% or more of the combined
voting power of the then outstanding voting securities of the Continuing
Corporation and (3) at least 50% of the members of the board of directors of the
Continuing Corporation were Incumbent Directors at the time of the execution of
the definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;

(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of Company; or

(iv) any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) the Company, (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an affiliate or (C) any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of the voting power of Company Voting Securities) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 40% or more of the combined voting power of Company Voting
Securities but only if the percentage so owned exceeds the aggregate percentage
of the combined voting power of Company Voting Securities then owned, directly
or indirectly, by Jeffrey Katzenberg and David Geffen; provided, however, that
for purposes of this subparagraph (iv), the following acquisitions shall not
constitute a change of control: (x) any acquisition directly from the Company or
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate.

 

3



--------------------------------------------------------------------------------

“Good Reason” (a) shall have the meaning set forth in your Employment Agreement
or (b) if there is no definition set forth in your Employment Agreement or if
you do not have an Employment Agreement, shall mean the occurrence of either of
the following events:

(i) a change of your principal place of employment to a location more than 50
miles from your principal place of employment immediately prior to the change;
or

(ii) a reduction of more than 10% in your annual base salary, other than a
reduction that is consistent and proportional with an overall reduction in the
base salaries of all similarly situated employees of the Company.

“Vesting Date” means the date on which your rights with respect to all or a
portion of the RSUs subject to this Award Agreement may become fully vested, as
provided in Section 3(a) or 3(b) of this Award Agreement.

SECTION 3. Vesting and Delivery. (a) Regularly Scheduled Vesting. On each
Vesting Date set forth below, your rights with respect to the number of RSUs
that corresponds to such Vesting Date, as specified in the chart below, shall
become vested, provided that you must be employed by the Company or an Affiliate
on the relevant Vesting Date, except as otherwise determined by the Committee in
its sole discretion or as otherwise provided in your Employment Agreement.

 

Vesting Date

    

Aggregate Percentage Vested

    

Aggregate Number of
Restricted Stock Units Subject to Vesting

«Vesting_Date_1»

     25      «RSU1»

«Vesting_Date_2»

     50      «RSU2»

«Vesting_Date_3»

     75      «RSU3»

«Vesting_Date_4»

     100      «RSU4»

(b) Vesting following a Change of Control. Subject to the last sentence of this
Section 3(b) and to the procedures set forth herein, if, during the one-year
period following a Change of Control, your employment is terminated by the
Company without Cause or you terminate your employment for Good Reason, then
your rights with respect to any then-unvested RSUs shall become immediately
vested. In such event, the date of such termination of your employment shall be
considered a Vesting Date hereunder. Notwithstanding any provision of this Award
Agreement to the contrary, you will not be entitled to terminate your employment

 

4



--------------------------------------------------------------------------------

for Good Reason for purposes of this Award Agreement as the result of any event
specified in clause (i) or (ii) of the definition of Good Reason unless, within
ninety (90) days following the occurrence of such event, you give the Company
written notice of the occurrence of such event, which notice sets forth the
exact nature of the event and the conduct required to cure such event. The
Company shall have thirty (30) days from the receipt of such notice within which
to cure (such period, the “Cure Period”). If, during the Cure Period, such event
is remedied, then you will not be permitted to terminate your employment for
Good Reason as a result of such event. If, at the end of the Cure Period, the
event that constitutes Good Reason has not been remedied, you will be entitled
to terminate your employment for Good Reason during the sixty (60) day period
that follows the end of the Cure Period. Notwithstanding the foregoing, in the
event that your Employment Agreement specifically provides for vesting of any
then-unvested RSUs upon or following a Change of Control, the terms of your
Employment Agreement will govern.

(c) Delivery of Shares. On each Vesting Date, the Company shall deliver to you
one Share for each RSU awarded to you pursuant to this Award Agreement that has
vested on such date.

(d) Change of Control under the Plan. For the avoidance of doubt, pursuant to
Section 8 of the Plan, in the event of a Change of Control, unless provision is
made in connection with such Change of Control for (i) assumption of the RSUs or
(ii) substitution for the RSUs of new restricted stock units covering stock of a
successor corporation or its “parent corporation” (as defined in Section 424(e)
of the Code) or “subsidiary corporation” (as defined in Section 424(f) of the
Code) with appropriate adjustments as to the number and kinds of shares subject
thereto, all outstanding RSUs that you hold shall automatically vest as of
immediately prior to such Change of Control, and you shall be entitled to
delivery of one Share for each such RSU (or, in accordance with Section 7(c) of
the Plan, a cash payment equal to the Fair Market Value of a Share for each such
RSU) upon such Change of Control.

SECTION 4. Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as otherwise provided in Section 3(b) of this Award Agreement or in your
Employment Agreement, if your rights with respect to any RSUs awarded to you
pursuant to this Award Agreement have not become vested prior to the date on
which your employment with the Company and its Affiliates terminates, your
rights with respect to such RSUs shall immediately terminate, and you will be
entitled to no further payments or benefits with respect thereto.

SECTION 5. Voting Rights; Dividend Equivalents. Prior to the date on which your
rights with respect to an RSU have become vested and Shares are delivered to you
pursuant to this Award Agreement, you shall not be entitled to exercise any
voting rights with respect to such RSUs and shall not be entitled to receive
dividends or other distributions with respect to the Shares underlying such
RSUs.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan.

 

5



--------------------------------------------------------------------------------

Any purported sale, assignment, alienation, transfer, pledge, attachment or
other encumbrance of RSUs in violation of the provisions of this Section 6 and
Section 9(a) of the Plan shall be void.

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares or cash pursuant to Section 3(c) or 3(d) of this Award Agreement, as the
case may be, is conditioned on satisfaction of any applicable withholding taxes
in accordance with Section 9(d) of the Plan.

(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or

 

6



--------------------------------------------------------------------------------

(B) the courts of the State of Delaware, and hereby and thereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:   

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, CA 91201

Attention: General Counsel

Telecopy :

If to you:   

«First» «Last»

«Street» «Unit»

«City», «State» «Postal_Code»

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension,

 

7



--------------------------------------------------------------------------------

discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and the RSUs shall be subject to
the provisions of Section 7(c) of the Plan).

SECTION 14. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 15. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

8



--------------------------------------------------------------------------------

DREAMWORKS ANIMATION SKG, INC., by  

 

Name:   Title:  

«FIRST» «LAST»

 

 

 

 

9